Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 07 February 2022 for application number 16/996,827. 
Claims 1 – 24 are currently amended.
Claims 25 – 34 are new.
Claims 1 – 34 are presented for examination.

Response to Amendment
Applicant’s amendment filed 07 February 2022 is sufficient to overcome the 112 and 103 rejections of claims 1 – 24 based upon the currently amended claims and arguments.

Response to Arguments
Applicant’s arguments, filed 07 February 2022, with respect to the rejection(s) of claim(s) 1 – 24 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mateescu et al., US Patent No. 10,228,878 B1.
Mateescu, in combination with the prior art of record, reads on the claim limitations based on the currently claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 February 2022 and 15 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 17, 18, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087328 A1 in view of Marcu et al. [hereafter as Marcu], US Pub. No. 2020/0097216 A1 and further in view of Hussain et al. [hereafter as Hussain], US Pub. No. 2015/0317091 A1 and further in view of Mateescu et al. [hereafter as Mateescu], US Patent No. 10,228,878 B1.

As per claim 1, Kanno discloses a solid-state storage system [“The memory system is a semiconductor storage device configured to write data to a nonvolatile memory and to read data from the nonvolatile memory. The memory system may be realized as a solid state drive (SSD) 3 including a NAND flash memory.”] [para. 0058], comprising: 
a controller [“The SSD 3 may include a controller and a nonvolatile memory (NAND flash memory) 5.”] [para. 0063]; and 
a plurality of memory coupled to the controller, the plurality of memory for storing data and comprising non-volatile memory [“The SSD 3 may include a controller and a nonvolatile memory (NAND flash memory) 5.”] [para. 0063] [“The memory system is a semiconductor storage device configured to write data to a nonvolatile memory and to read data from the nonvolatile memory. The memory system may be realized as a solid state drive (SSD) 3 including a NAND flash memory.”] [para. 0058] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069]; 
wherein the controller is configured to: 
	receive a first command to read or write first data from or to a first logical address [a logical address], respectively [“When redundant data which agrees with write data received from a host does not exist in the nonvolatile memory, the controller updates a first translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory, updates a second translation table managing a corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written, with the first intermediate address, and sets a reference count corresponding to the write data to 1.”] [para. 0053] [“When the redundant data which agrees with the write data already exists in the nonvolatile memory, the controller updates the first translation table without writing the write data to the nonvolatile memory to associate a second intermediate address indicating an entry in the second translation table holding a physical address corresponding to the redundant data with the logical address of the write data, and increments the reference count corresponding to the redundant data by 1.”] [para. 0054];
for the first command, reference the logical-to-physical address mapping to determine that the first logical address is mapped to [two logical addresses] is mapped to the first mapped logical address [the logical address] [the logical address] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089] [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“Thus, the same intermediate address can be referred to from two logical addresses including the logical address of the redundant data and the logical address of the write data, and the physical address of the physical location where the redundant data is stored can be referred to from the same intermediate address. As a result, it is possible to refer to the redundant data from both sides of the logical address of the redundant data and the logical address of the write data, thereby improving the storage efficiency.”] [para. 0082];
for the first command, based on the determination that the first logical address is mapped to the first mapped logical address, read a first data structure [logical-to-intermediate address translation table (first translation table)] at the first mapped logical address [the logical address], wherein the first data structure comprises a first intermediate physical address [intermediate address] that the first mapped logical address is mapped to [logical-to-intermediate address translation table (first translation table)], and wherein the first data structure is located in an memory [logical-to-intermediate address translation table (LUT) 32, … may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5] configured to be accessed by the controller  [“The controller 4 may also include the host interface 11, a CPU 12, the NAND interface 13, a DRAM interface 14 and the like.”] [para. 0099] [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“The logical-to-intermediate address translation table (LUT) 32, the hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34 may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5 when the SSD 3 is powered on.”] [para. 0092]; 
for the first command, based on the reading of the first data structure and the corresponding indication that the first group of logical addresses is mapped to the first intermediate physical address, read a second data structure [intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table)] at the first intermediate physical address [intermediate address], wherein the second data structure comprises target physical addresses [physical addresses] for each logical address of the first group of logical addresses [two logical addresses], and wherein a first target physical address for the first logical address [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089]; and 
for the first command, based on the reading of the second data structure and the corresponding indication that the first logical address is mapped to the first target physical address, read or write the first data from or to the first target physical address, respectively, wherein the first target physical address [translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory … corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written]  is located in the plurality of memory [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When redundant data which agrees with write data received from a host does not exist in the nonvolatile memory, the controller updates a first translation table managing a corresponding relationship between logical addresses and intermediate addresses to associate non-use first intermediate address with a logical address of the write data, writes the write data to the nonvolatile memory, updates a second translation table managing a corresponding relationship between the intermediate addresses and physical addresses to associate a physical address indicating a location in the nonvolatile memory, in which the write data is written, with the first intermediate address, and sets a reference count corresponding to the write data to 1.”] [para. 0052] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069].
However, Kanno does not explicitly disclose a plurality of memory devices, the a plurality of memory devices;
manage a logical-to-physical address mapping for a plurality of logical addresses, wherein the logical to physical address mapping: 
divides the plurality of logical addresses into groups of logical addresses; 
maps each group of logical addresses to a respective mapped logical address; and 
maps each respective mapped logical address to a respective intermediate physical address;
wherein the groups of logical addresses comprise a first group of logical addresses, wherein the first group of logical addresses comprises the first logical address, and wherein the logical to physical address mapping: maps the first group of logical addresses to a first mapped logical address, and maps the first mapped logical address to a first intermediate physical address; 
a first intermediate physical address that indicates that the first group of logical address comprising the first mapped logical address is mapped to the first intermediate physical address,
a pointer to a physical address, an on-controller memory;
a plurality of pointers to a target physical addresses, the plurality of pointers to target physical addresses comprises a pointer to a intermediate physical address to indicate that the first logical address is mapped to the first target physical address;
the a plurality of memory devices.
Marcu teaches a pointer to a physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045];
a plurality of pointers to a target physical addresses [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract], the plurality of pointers to target physical addresses comprises a pointer to a physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].
Kanno and Marcu are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno with Marcu in order to modify Kanno for “a pointer to a physical address;
a plurality of pointers to target physical addresses comprises a pointer to physical addresses” as taught by Marcu.  One of ordinary skill in the art would be motivated to combine Kanno with Marcu before the effective filing date of the claimed invention to improve a system by providing for the ability where “pointers are provided within memory access requests sent from the host to the SSD. The inner table maps the pointers to physical addresses in the SSD. The SSD detects page faults by identifying pointers that do not have corresponding entries in the inner table. The SSD allocates physical addresses to accommodate such access requests, then executes the requests on behalf of the host device. In this manner, the page fault is transparent to the host.”  [Marcu, Abstract].
However, Kanno and Marcu do not explicitly disclose a plurality of memory devices, the a plurality of memory devices;
manage a logical-to-physical address mapping for a plurality of logical addresses, wherein the logical to physical address mapping: 
divides the plurality of logical addresses into groups of logical addresses; 
maps each group of logical addresses to a respective mapped logical address; and 
maps each respective mapped logical address to a respective intermediate physical address;
wherein the groups of logical addresses comprise a first group of logical addresses, wherein the first group of logical addresses comprises the first logical address, and wherein the logical to physical address mapping: maps the first group of logical addresses to a first mapped logical address, and maps the first mapped logical address to a first intermediate physical address; 
a first intermediate physical address that indicates that the first group of logical address comprising the first mapped logical address is mapped to the first intermediate physical address,
an on-controller memory;
a pointer to a intermediate physical address to indicate that the first logical address is mapped to the first target physical address; and
the a plurality of memory devices.
Hussain teaches a plurality of memory devices, the a plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022];
an on-controller memory [“Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory 208, hardware processor 206, interface to storage devices 222, and network driver 220 of the physical NVMe controller 102 as depicted in FIG. 2 and discussed in details below.”] [para. 0019];
the a plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
Kanno, Marcu, and Hussain are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno and Marcu with Hussain in order to modify Kanno and Marcu for “a plurality of memory devices; the a plurality of memory devices;
an on-controller memory;
the a plurality of memory devices” as taught by Hussain.  One of ordinary skill in the art would be motivated to combine Kanno and Marcu with Hussain before the effective filing date of the claimed invention to improve a system by providing where “implementation … of the physical NVMe controller … further includes an interface to storage devices …, which enables a plurality of storage devices … to be coupled to and accessed by the physical NVMe controller … locally.” [Hussain, para. 0022].
However, Kanno, Marcu, and Hussain do not explicitly disclose manage a logical-to-physical address mapping for a plurality of logical addresses, wherein the logical to physical address mapping: 
divides the plurality of logical addresses into groups of logical addresses; 
maps each group of logical addresses to a respective mapped logical address; and 
maps each respective mapped logical address to a respective intermediate physical address;
wherein the groups of logical addresses comprise a first group of logical addresses, wherein the first group of logical addresses comprises the first logical address, and wherein the logical to physical address mapping: maps the first group of logical addresses to a first mapped logical address, and maps the first mapped logical address to a first intermediate physical address; 
a first intermediate physical address that indicates that the first group of logical address comprising the first mapped logical address is mapped to the first intermediate physical address,
a pointer to a intermediate physical address to indicate that the first logical address is mapped to the first target physical address.
Mateescu teaches manage a logical-to-physical address mapping for a plurality of logical addresses [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract], wherein the logical to physical address mapping: 
divides the plurality of logical addresses into groups of logical addresses [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph]; 
maps each group of logical addresses to a respective mapped logical address [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph]; and 
maps each respective mapped logical address to a respective intermediate physical address [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph];
wherein the groups of logical addresses comprise a first group of logical addresses, wherein the first group of logical addresses comprises the first logical address, and wherein the logical to physical address mapping: maps the first group of logical addresses to a first mapped logical address, and maps the first mapped logical address to a first intermediate physical address [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph]; 
a first intermediate physical address that indicates that the first group of logical address comprising the first mapped logical address is mapped to the first intermediate physical address [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph];
a pointer to a intermediate physical address to indicate that the first logical address is mapped to the first target physical address [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35].
Kanno, Marcu, Hussain, and Mateescu are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, and Hussain with Mateescu in order to modify Kanno, Marcu, and Hussain for “manage a logical-to-physical address mapping for a plurality of logical addresses, wherein the logical to physical address mapping: 
divides the plurality of logical addresses into groups of logical addresses; 
maps each group of logical addresses to a respective mapped logical address; and 
maps each respective mapped logical address to a respective intermediate physical address;
wherein the groups of logical addresses comprise a first group of logical addresses, wherein the first group of logical addresses comprises the first logical address, and wherein the logical to physical address mapping: maps the first group of logical addresses to a first mapped logical address, and maps the first mapped logical address to a first intermediate physical address; 
a first intermediate physical address that indicates that the first group of logical address comprising the first mapped logical address is mapped to the first intermediate physical address,
a pointer to a intermediate physical address to indicate that the first logical address is mapped to the first target physical address” as taught by Mateescu.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, and Hussain with Mateescu before the effective filing date of the claimed invention to improve a system by providing for the ability where “mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling.” [Mateescu, Abstract].
Claims 9 and 17 are rejected with like reasoning.

As per claim 2, Kanno in view of Marcu and further in view of Hussain and further in view of Mateescu discloses the solid-state storage system of claim 1, Kanno discloses wherein the memory comprises dynamic random access memory (DRAM), wherein the first data structure is located in the DRAM [The logical-to-intermediate address translation table (LUT) 32, the hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34 may also be loaded to the DRAM 6], and wherein the second data structure at the first intermediate physical address is located in the memory and absent in the on-controller memory [NAND flash memory 5 also stores other various management information, for example, the logical-to-intermediate address translation table (LUT) 32, a hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34] [“The management area 8 in the NAND flash memory 5 also stores other various management information, for example, the logical-to-intermediate address translation table (LUT) 32, a hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34. The logical-to-intermediate address translation table (LUT) 32, the hash LUT 33 and the intermediate-to-physical address translation table (iLUT) 34 may also be loaded to the DRAM 6 from the management area 8 in the NAND flash memory 5 when the SSD 3 is powered on.”] [para. 0092]. 
Hussain teaches on-controller memory [“Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory 208, hardware processor 206, interface to storage devices 222, and network driver 220 of the physical NVMe controller 102 as depicted in FIG. 2 and discussed in details below.”] [para. 0019];
plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
Claims 10 and 18 are rejected with like reasoning.

Claims 25 and 29 are rejected with like reasoning as claims 1 and 2 above.


Claims 7, 8, 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087328 A1 in view of Marcu et al. [hereafter as Marcu], US Pub. No. 2020/0097216 A1 and further in view of Hussain et al. [hereafter as Hussain], US Pub. No. 2015/0317091 A1 and further in view of Mateescu et al. [hereafter as Mateescu], US Patent No. 10,228,878 B1 as applied to claims 1, 9, and 17 above, and further in view of Kotte et al. [hereafter as Kotte], US Pub. No. 2016/0342509 A1.

As per claim 7, Kanno in view of Marcu and further in view of Hussain and further in view of Mateescu discloses the solid-state storage system of claim 1, Kanno discloses wherein the controller is further configured to: 
receive a second command to read the first data from the first logical address [receives a read command including LBA], respectively [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
for the second command, reference the logical-to-physical address mapping to determine that the first logical address is mapped to the first mapped logical address [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
for the second command, based on the determination that the first logical address is mapped to the first mapped logical address, read the first data structure [controller 4 refers to the LUT 32] at the first mapped logical address the first target physical address the first logical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189] [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100]; and 
for the second command, based on the reading of the first data structure and the corresponding indication that the first logical address is mapped to the first target physical address, read the first data from the first target physical address [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189] [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100].
Marcu teaches pointer to physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].
Mateescu teaches based on the reading of the second data structure at the first intermediate physical address for the first command and the corresponding indication that the first logical address is mapped to the first target physical address, write the pointer to the first target physical address [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph];
indication that the first logical address is mapped to the first target physical address, read the first data from the first target physical address instead of reading the second data structure at the first intermediate physical address [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph];
wherein the pointer for the first logical address that is written indicates that the first logical address is mapped to the first target physical address [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph].
However, Kanno, Marcu, Hussain, and Mateescu do not explicitly disclose write the pointer to the first target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location.
Kotte teaches write the pointer to the first target physical address [entries storing pointers to locations in the non -volatile memory that store data] to a cached location [write-coalescing buffer] in the first data structure [first address-mapping table] [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract].
Kanno, Marcu, Hussain, Mateescu, and Kotte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, Hussain, and Mateescu with Kotte in order to modify Kanno, Marcu, Hussain, and Mateescu for “write the pointer to the first target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location” as taught by Kotte.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, Hussain, and Mateescu with Kotte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.” [Kotte, Abstract].
Claims 15 and 23 are rejected with like reasoning.

As per claim 8, Kanno in view of Marcu and further in view of Hussain and further in view of Mateescu discloses the solid-state storage system of claim 1, Kanno discloses wherein the second data structure comprises a second target physical address [physical addresses] for a second logical address [two logical addresses] [Examiner is interpreting for the second logical address is one of the two logical addresses] [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080] [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089]; and 
wherein the first group of logical addresses comprises the second logical address [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089];
wherein the second target physical address is located in the plurality of memory [“If a certain data is referred to by two logical addresses, that is, if the intermediate address associated with the physical address at a physical location where this data is stored is shared by two logical addresses, the reference count corresponding to this data is 2.”] [para. 0089] [“As shown in FIG. 3, the NAND flash memory 5 includes a plurality of NAND flash memory chips (NAND flash memory dies). The NAND flash memory chips can be operated independently from each other. Therefore, the NAND flash memory chips function as a unit which can be operated in parallel. FIG. 3 illustrates as an example the case where sixteen channels Ch.1 to Ch.16 are connected to the NAND interface 13 and two NAND flash memory chips are connected to each of the sixteen channels Ch.1 to Ch.16. In this case, sixteen NAND flash memory chips #1 to #16 connected to the channels Ch.1 to Ch.16 may be formed as a bank #0, or the rest of sixteen NAND flash memory chips #17 to #32 connected to the channels Ch.1 to Ch.16 may be formed as a bank #1. A bank functions as a unit for operating a plurality of memory modules in parallel by bank interleave. In the configuration example of FIG. 3, a maximum of thirty two NAND flash memory chips can be operated in parallel by sixteen channels and the bank interleave which uses two banks.”] [para. 0069]; and wherein the controller is further configured to: 
based on the reading of the second data structure at the first intermediate physical address for the first command [logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address] [“The new address reference path does not directly refer to a physical address from a logical address, but via through an intermediate address. The corresponding relationship between logical addresses and intermediate addresses is managed by the look-up table (LUT) 32 functioning as a logical-to-intermediate address translation table (first translation table). The corresponding relationship between intermediate addresses and physical addresses is managed by an intermediate look-up table (iLUT) 34 functioning as an intermediate-to-physical address translation table (second translation table).”] [para. 0080]; 
receive a second command to read or write second data from or to the second logical address [receives a read command including LBA], respectively [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
for the second command, reference the logical-to-physical address mapping to determine that the second logical address is mapped to the first mapped logical address [“The host interface 11 receives various commands (for example, a write command, read command, UNMAP/Trim command, and the like) from the host 2.”] [para. 0100] [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; 
for the second command, based on the determination that the first logical address is mapped to the first mapped logical address, read the first data structure [controller 4 refers to the LUT 32] at the first mapped logical address [When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189]; and 
for the second command, based on the reading of the first data structure and the corresponding indication that the first logical address is mapped to the first target physical address, read or write the second data from or to the second target physical address, respectively, [“When the controller 4 of the SSD 3 receives a read command including LBA4 from the host 2, the controller 4 refers to the LUT 32. Since the intermediate address corresponding to LBA4 is iLBA0, the controller 4 refers to the iLUT 34 based on iLBA0. The physical address corresponding to iLBA0 is PBA0. Therefore, the controller 4 reads DataA from the physical location in the SB 100-0, specified by PBA0, and returns DataA to the host 2.”] [para. 0189].
Marcu teaches the plurality of pointers comprises a pointer to a physical address [“The inner table maps the pointers to physical addresses in the SSD.”] [Abstract] [“…converting the pointer received from the host device 102 to a physical memory address of the NVM 112 using the secondary table 107…”] [para. 0045].
Hussain teaches plurality of memory devices [“In some embodiments, the hardware implementation 200 of the physical NVMe controller 102 further includes an interface to storage devices 222, which enables a plurality of storage devices 120 to be coupled to and accessed by the physical NVMe controller 102 locally, and a network driver 220, which enables a plurality of storage devices 122 to be connected to the NVMe controller 102 remotely of a network.”] [para. 0022].
Mateescu teaches write the pointer to the second target physical address for the second logical address in the first data structure [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph];
wherein the pointer to the second target physical address for the second logical address that is written indicates that the second logical address is mapped to the second target physical address [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph].
However, Kanno, Marcu, Hussain, and Mateescu do not explicitly disclose write the pointer to the second target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location.
Kotte teaches write the pointer to the second target physical address [entries storing pointers to locations in the non -volatile memory that store data] to a cached location [write-coalescing buffer] in the first data structure [first address-mapping table] [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract];
pointer in the cached location [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract].
Kanno, Marcu, Hussain, Mateescu, and Kotte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, Hussain, and Mateescu with Kotte in order to modify Kanno, Marcu, Hussain, and Mateescu for “write the pointer to the second target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location” as taught by Kotte.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, Hussain, and Mateescu with Kotte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.” [Kotte, Abstract].
Claims 16 and 24 are rejected with like reasoning.


Claims 26 – 28 and 30 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087328 A1 in view of Marcu et al. [hereafter as Marcu], US Pub. No. 2020/0097216 A1 and further in view of Hussain et al. [hereafter as Hussain], US Pub. No. 2015/0317091 A1 and further in view of Mateescu et al. [hereafter as Mateescu], US Patent No. 10,228,878 B1 as applied to claims 1, 9, and 17 above, and further in view of Kotte et al. [hereafter as Kotte], US Pub. No. 2016/0342509 A1 as applied to claims 7, 15, and 23 above, and further in view of Konuma et al. [hereafter as Konuma], US Pub. No. 2016/0267012 A1.

As per claim 26, Kanno in view of Marcu and further in view of Hussain and further in view of Mateescu discloses the solid-state storage system of claim 1, Mateescu teaches wherein the first group of logical addresses has N number of logical addresses [a first set of the logical addresses], and wherein the first data structure has pointers to target physical addresses for the first group of logical addresses [“Note that the setting the cycle pointer 802 and the position pointer 804 effectively creates a mapping from intermediate address to physical address. For example, the intermediate address that was pointing to position 0, now points to position 1. Also, the intermediate address that was pointing to position 1, now points to position 0.”] [col. 19, lines 30-35] [“Mapping from logical addresses to intermediate addresses may be performed without the use of a mapping table having an entry for each page. Intermediate addresses may be mapped to physical addresses in a physical address space partitioned into a number of buckets. Wear-leveling may be performed within each bucket by, for example, rotating data within a bucket. The bucket size and rotation rate may be selected to keep wear on the memory cells well with tolerance. The mapping from logical addresses to intermediate addresses may periodically be changed, with an associated move of data from one bucket to another bucket to provide additional wear leveling”] [Abstract] [“In a fourth embodiment, and in furtherance of the first or second embodiments, during a first period the logical addresses to the intermediate addresses are static. During the first period: a first set of the logical addresses are mapped to a first set of intermediate addresses, the first set of intermediate addresses are mapped to a first set of physical addresses in a first of the buckets, and the data for the first set of logical addresses is stored at the first set of physical addresses. The wear leveler is configured to rotate data within the first bucket, including storing valid data to all physical addresses associated with the first bucket.”] [col. 22, third paragraph].
However, Kanno, Marcu, Hussain, and further Mateescu do not explicitly disclose 
Kotte teaches pointers stored in cached locations [entries storing pointers to locations in the non -volatile memory that store data] [write-coalescing buffer] [first address-mapping table] [“The first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.”] [Abstract].
Kanno, Marcu, Hussain, Mateescu, and Kotte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, Hussain, and Mateescu with Kotte in order to modify Kanno, Marcu, Hussain, and Mateescu for “write the pointer to the second target physical address to a cached location in the first data structure;
pointer in the cached location;
pointer in the cached location” as taught by Kotte.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, Hussain, and Mateescu with Kotte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “first address-mapping table in volatile memory includes entries storing pointers to entries in the second address-mapping table in volatile memory, entries storing pointers to locations in the write-coalescing buffer, and entries storing pointers to locations in the non -volatile memory that store data.” [Kotte, Abstract].
However, Kanno, Marcu, Hussain, Mateescu, and Kotte do not explicitly disclose N number of logical addresses, and less than or equal to N-1 number of pointers to target physical addresses.
Konuma teaches N number of logical addresses, and less than or equal to N-1 number of pointers to target physical addresses [Examiner is interpreting that a plurality of logical addresses (N) share a target physical address with a corresponding pointer (which is less than or equal to N-1)] [“When the next pointer thus stores not the own entry number, but the entry number of the other entry, the entry having the next pointer is what is called a target entry which shares a physical address at a plurality of logical addresses.”] [para. 0136] [“Two logical addresses la0 and la1 are associated with the same physical address pa0 in the present embodiment,…”] [para. 0133].
Kanno, Marcu, Hussain, Mateescu, Kotte, and Konuma are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Marcu, Hussain, Mateescu, and Kotte with Konuma in order to modify Kanno, Marcu, Hussain, Mateescu, and Kotte for “N number of logical addresses, and less than or equal to N-1 number of pointers to target physical addresses” as taught by Konuma.  One of ordinary skill in the art would be motivated to combine Kanno, Marcu, Hussain, Mateescu, and Kotte with Konuma before the effective filing date of the claimed invention to improve a system by providing for the ability where a “logical address la0 of the copy source and logical address la1 of the copy destination are associated with the same physical address pa0. Thus, weariness of the nonvolatile memory can be avoided by associating two logical addresses la0 and la1 with the same physical address pa0.” [Konuma, para. 0138].
Claims 27, 30, and 31 are rejected with like reasoning.

Claims 28 and 32 are rejected with like reasoning as claims 1 and 2 above.

Claims 33 and 34 are rejected with like reasoning as claims 1, 2, and 26 above.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 34 have received a second action on the merits and are subject of a second action final.  Claims 1 – 34 are rejected under a 103 rejection.   Examiner was not able to provide prior art to read on claims 3, 11, and 19.  Claims 4 – 6, 10 – 12, and 20 – 22 depend from claims 3, 11, and 19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135